Citation Nr: 1812390	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-24 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1986 to June 2011. 

This matter comes before the Board of Veterans' Appeals (Board) from the September 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran appeared at a November 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record. 


FINDING OF FACT

The Veteran's sleep apnea had its onset during active military service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2017).

In this case, the Board is granting the claim. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 
 II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in November 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his sleep apnea.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claim.  In addition, the Veteran was assisted at the hearing by an accredited representative from DAV.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 


IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran contends that he has obstructive sleep apnea that had its onset during his active military service.  Specifically, he contends that, although the condition was not formally diagnosed until after his separation from active service, it first manifested during his active service in the form of snoring and other sleep difficulties including waking up in the middle of night not being able to breath. 

A review of the medical evidence of record reveals that the Veteran underwent an in-service sleep study in October 2009, during which the Veteran was diagnosed with gastroesophageal reflux disease (GERD) and told that he did not have sleep apnea.  However, a post-service July 2012 examination stated that the Veteran did have sleep apnea and a sleep study confirming this diagnosis was completed in February 2013.  Additionally, the record contains a March 2010, February 2011, and May 2011 (all in-service) treatment records listing sleep apnea as a current problem.  Additionally, a February 2011 treatment note lists sleep apnea as beginning in 2010. 

The Veteran filed for service connection for sleep apnea six months after separating from active service.  The Veteran has maintained his contentions that he has continuously had sleeping difficulties, including his later diagnosis of sleep apnea, since his military service.  Additionally, the VA treatment records reflect that the Veteran has used a CPAP to control his obstructive sleep apnea throughout the appeal period. Accordingly, there is evidence of a current disability of obstructive sleep apnea.

Although the Veteran and the other lay witnesses are competent to report symptoms such as snoring and waking up unable to breath, see Layno v. Brown, 6 Vet. App. 465, 469 (1994), they are not considered competent to medically attribute such symptoms to any particular disability, such as obstructive sleep apnea, because such is a complicated medical issue that requires medical knowledge and expertise the Veteran and other lay witnesses have not been shown to possess.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006).  

In September 2013, a VA medical opinion concluded that the Veteran's sleep apnea is less likely than not related to his military service.  The examiner relied on the September 2009 in-service sleep study that diagnosed the Veteran with GERD and not sleep apnea.  Additionally, the examiner stated that sleep apnea is strongly correlated to weight and age. However, the examiner does not state that in this case the Veteran's weight or age is related to his sleep apnea.  Additionally, the examiner stated that the Veteran's in service sleep disturbance was due to reflux, but does not provide any explanation for this conclusion.  The examiner stated that it is impossible to know when the Veteran's sleep apnea started and that the Veteran did not have sleep apnea 19 months prior to his discharge from service.  However, the examiner did acknowledge that the Veteran was later diagnosed with sleep apnea in March 2013 and did not state whether or not it is possible that the Veteran had sleep apnea between the time of his in-service sleep study and his discharge from the military.

The Board affords little probative weight to the September 2013 examiner's opinion as it fails to address the Veteran's July 2012 diagnosis of sleep apnea discussed above, as well as the numerous other treatment records indicating that the Veteran did have sleep apnea in service, and does not fully explain the rationale for its conclusions. 

The Board finds that the Veteran has presented competent and credible evidence as to the Veteran's in-service symptoms of snoring and other sleeping difficulties.  In addition, the Veteran's service treatment records show that he reported sleep disturbances and it was repeatedly noted that the Veteran did in fact have sleep apnea.  Accordingly, the Board finds that the probative evidence is at least in relative equipoise as to whether the Veteran's obstructive sleep apnea had its onset during his active service.  See 38 C.F.R. § 3.303 (a). The benefit of the doubt is resolved in the Veteran's favor, and the Board therefore concludes that service connection for the obstructive sleep apnea must be granted. 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea is granted.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


